Case 1:19-cv-02174-DDD-KMT Document 42 Filed 07/10/20 USDC Colorado Page 1 of 11




                       IN THE UNITED STATES DISTRICT
                    COURT FOR THE DISTRICT OF COLORADO
                           Judge Daniel D. Domenico

        Case No. 1:19-cv-02174-DDD-KMT

        HT SERVICES, LLC,

             Plaintiff,

        v.

        WESTERN HERITAGE INSURANCE COMPANY,

             Defendant.


                                        ORDER


             Before the court are cross motions for summary judgment filed by
        Plaintiff HT Services, LLC (“HT”), Doc. 26, and Defendant Western Her-
        itage Insurance Company (“Western”), Doc. 27, as well as HT’s motion
        to certify a question to the Supreme Court of Colorado, Doc. 34. Western
        issued insurance policies to HT that excluded coverage for suits “arising
        out of, relating to, or in any way connected with [the] construction” of a
        “residential structure.” Each motion presents the same, relatively
        straightforward question of insurance-policy interpretation: was West-
        ern obligated to defend HT in a suit by a homeowners’ association for
        negligent construction of a retaining wall around residential structures
        given these exclusions? The answer is no, so the court DENIES HT’s
        partial motion for summary judgment, Doc. 26, GRANTS Western’s mo-
        tion for summary judgment, Doc. 27, and DENIES HT’s motion to cer-
        tify, Doc. 34.
Case 1:19-cv-02174-DDD-KMT Document 42 Filed 07/10/20 USDC Colorado Page 2 of 11




                                     BACKGROUND

           If Hamlet was about a play within a play, this case, like all duty-to-
        defend insurance cases, is about a more prosaic lawsuit within a lawsuit.

           Western issued HT three concurrent commercial general liability in-
        surance policies: one from July 11, 2010 to July 11, 2011 (the “2010-11
        Policy”); the second from July 12, 2011 to July 11, 2012 (the “2011-12
        Policy”); and the third from July 12, 2012 to July 11, 2013 (the “2012-13
        Policy”) (collectively, the “Policies”). Doc. 26 at 3, ¶ 1; Doc. 27 at 2, ¶¶ 1–
        2; Doc. 3 at 2, ¶¶ 1–2. The Policies insured two properties owned by HT
        in Colorado Springs: its offices on Pikes Peak Avenue and vacant land
        located on East Woodmen Road. Doc. 28 at 3–4, ¶ 3; Doc. 29 at 1, ¶ 3.
        Each policy generally obligated Western to “pay those sums that [HT]
        becomes legally obligated to pay as damages because of ‘bodily injury’ or
        ‘property damage’ to which this insurance applies.” Doc. 28-1 at
        WHIC_0015; Doc. 28-2 at WHIC_0077; Doc. 28-15 at WHIC_0124. The
        Policies explained, however, that “[Western] will have no duty to defend
        [HT] against any ‘suit’ seeking damages for ‘bodily injury’ or ‘property
        damage’ to which this insurance does not apply.” Doc. 28-1 at
        WHIC_0015; Doc. 28-2 at WHIC_0077; Doc. 28-15 at WHIC_0124.

           HT eventually developed a residential community on the property at
        East Woodmen Road. Doc. 27 at 4, ¶ 10; Doc. 30 at 3, ¶10. In January
        2016, the homeowners’ association for that community filed suit against
        HT for negligent design and construction of improvements at Willow
        Creek. Doc. 28-5 at ¶¶ 13, 19. In its complaint, Willow Creek alleged
        that HT was the developer of the residential community and that HT
        “defectively designed and/or constructed retaining walls” when it built
        the residences at Willow Creek. Doc. 28-5 at ¶ 4. Willow Creek alleged
        that HT “breached [its] dut[y] owed to [Willow Creek] by negligently,


                                              2
Case 1:19-cv-02174-DDD-KMT Document 42 Filed 07/10/20 USDC Colorado Page 3 of 11




        carelessly, tortuously, and wrongfully failing to use reasonable care in
        the design and/or construction of” the retaining walls. Id. at ¶ 14. The
        construction of the retaining walls at issue occurred sometime after De-
        cember 2011. Doc. 26 at 3, ¶ 3; Doc. 26-11 at 2; Doc. 27 at 4–5, ¶ 12.

           After Willow Creek filed suit, HT requested Western defend and in-
        demnify HT. Doc. 26 at 3, ¶ 3; Doc. 28 at, ¶3. Western denied coverage,
        and this lawsuit followed. HT asserts that Western had a duty to defend
        it in the Willow Creek lawsuit and asserts claims for declaratory relief,
        breach of contract, and insurance bad faith. Doc. 3 at ¶¶ 18–43. HT
        moved for partial summary judgment on its claim for declaratory relief,
        which seeks a determination of its rights under the Policies. Doc. 26.
        Western moved for summary judgment on all of HT’s claims, arguing
        that because Willow Creek’s suit didn’t fall within the ambit of the Pol-
        icies, judgment is proper on each of HT’s claims. Doc. 26. HT likewise
        moved for an order certifying a question to the Supreme Court of Colo-
        rado whether Colo. Rev. Stat. § 13-20-808—which applies to insurance
        policies issued to “construction professionals”—required Western to de-
        fend HT in the Willow Creek suit. Doc. 34.

                                     DISCUSSION

          I. The Cross Motions for Summary Judgment

           The parties each move for summary judgment under Federal Rule of
        Civil Procedure 56. Under Rule 56, the court will grant the cross-mo-
        tions for summary judgment “if but only if the evidence reveals no gen-
        uine issue of material fact and the movant is entitled to judgment as a
        matter of law.” MarkWest Hydrocarbon, Inc. v. Liberty Mut. Ins. Co., 558
        F.3d 1184, 1190 (10th Cir. 2009).




                                            3
Case 1:19-cv-02174-DDD-KMT Document 42 Filed 07/10/20 USDC Colorado Page 4 of 11




                  A. The Duty to Defend and Insurance Contracts

            The cross-motions for summary judgment implicate two principles of
        Colorado1 insurance law: insurance-policy interpretation and an in-
        surer’s duty to defend its insured.

            Insurance policies are “merely [] contract[s] that courts should inter-
        pret in line with well-settled principles of contract interpretation.” Cy-
        prus Amax Minerals Co. v. Lexington Ins. Co., 74 P.3d 294, 299 (Colo.
        2003). So like any contract, the terms of an insurance policy should be
        given their “plain and ordinary meaning” within the context of the whole
        policy. Id. “Courts may neither add provisions to extend coverage beyond
        that contracted for, nor delete them to limit coverage.” Id. If a provision
        of the policy is truly ambiguous, however, Colorado law tips the inter-
        pretative scales in favor of the insured: Colorado courts “construe am-
        biguous provisions against the insurer and in favor of providing cover-
        age to the insured.” Id. The interpretation of an insurance policy is a
        question of law. Id.

            The duty to defend requires an insurer to defend its insured against
        any pending claims subject to the relevant insurance policy. Id. To de-
        termine whether a duty to defend exists, a court “must look no further
        than the four corners of the underlying complaint.” Id. If the facts al-
        leged in the complaint trigger coverage under the policy, the insurer
        must defend its insured. Id. And how must a court construe the facts in
        the underlying complaint? Against the insurer: “an insurer is not ex-
        cused from th[e] duty [to defend] ‘unless there is no factual or legal basis



        1  In this diversity case, the parties agree that Colorado law governs
        their dispute. The court thus “appl[ies] Colorado law and interpret[s the]
        insurance policies as a Colorado court would.” Leprino Foods Co. v. Fac-
        tory Mut. Ins. Co., 453 F.3d 1281, 1287 (10th Cir. 2006).

                                              4
Case 1:19-cv-02174-DDD-KMT Document 42 Filed 07/10/20 USDC Colorado Page 5 of 11




        on which the insurer might eventually be held liable to indemnify the
        insured.’” Id. (emphasis added); see also Hecla Min. Co. v. New Hamp-
        shire Ins. Co., 811 P.2d 1083, 1089 (Colo. 1991) (“An insurer’s duty to
        defend arises when the underlying complaint against the insurer alleges
        any facts that might fall within the coverage of the policy.”). Whether a
        duty to defend exists under the four-corners rule, like the interpretation
        of an insurance policy, is a question of law. Am. Econ. Ins. Co. v.
        Schoolcraft, 551 F. Supp. 2d 1235, 1239 (D. Colo. 2007).

                  B. The Claim for Declaratory Judgment

           The claim for declaratory judgment seeks a determination of HT’s
        rights under the Policies. Was Western’s duty to defend triggered by
        Willow Creek’s complaint? The short answer is no. There is no reasona-
        ble interpretation of Willow Creek’s complaint that would require cover-
        age under the policies.

           At the outset, it isn’t clear from the parties’ motions which of the
        Policies is the relevant one. HT appears to argue that, because Willow
        Creek’s complaint “does not allege dates of negligent conduct or property
        damage,” the four-corners rule requires the court to consider whether
        coverage is triggered under any of the Policies between the parties. Doc.
        29 at 2, ¶ 11. That is, HT argues that the court can’t consider extrinsic
        evidence to decide the antecedent question to the duty-to-defend analy-
        sis: which insurance policy temporally applies to the parties’ dispute?
        But that’s not the law. The four-corners rule limits the court’s analysis
        to the “four corners of the underlying complaint” only for the question
        whether the allegations in the underlying complaint trigger an insurer’s
        duty to defend under the relevant policy. See Cyprus, 74 P.3d at 299. But
        it doesn’t preclude a court from considering extrinsic evidence to deter-



                                            5
Case 1:19-cv-02174-DDD-KMT Document 42 Filed 07/10/20 USDC Colorado Page 6 of 11




        mine which one is the relevant policy. The court will thus consider un-
        disputed extrinsic evidence presented by the parties to determine which
        of the Policies apply here. HT admits that it entered into a subcontract
        for the retaining walls at Willow Creek in December 2011. Doc. 30 at 3,
        ¶ 11. This admission rules out, at a minimum, the 2010-11 policy be-
        cause the conduct must have occurred after July 11, 2011. So the Court
        will consider only the 2011-12 and 2012-13 policies.2

            Willow Creek’s complaint alleged that HT “defectively designed
        and/or constructed retaining walls” during the development of Willow
        Creek; “breached the duties owed to [Willow Creek] by negligently, care-
        lessly, tortiously, and wrongfully failing to use reasonable care in the
        design and/or construction of the improvements at Willow Creek”; and
        that HT caused Willow Creek “damages resulting from [these] construc-
        tion defects.” Doc. 28-5 at ¶¶ 4, 9–10, 13. These allegations clearly fall
        within several exclusions in the 2011-12 Policy and the 2012-13 Policy.
        Or more to the point, there is no reasonable interpretation of these alle-
        gations that would trigger coverage under the 2011-12 or 2012-13 poli-
        cies.

            First, the 2011-12 Policy and 2012-13 policy excluded from coverage
        any activities relating to “Habitational New Construction” such as the
        construction of the retaining walls:

                This insurance does not apply, and no duty to defend is pro-
                vided by us for claims, “suits,” actions, accusations or
                charges, nor to any loss, cost or expense arising out of, re-
                lating to or in any way connected with “your operations,”



        2  Even if the 2010-11 Policy applied, the result would be the same.
        Both policies contain the same Habitational New Construction exclusion
        as the 2011-12 Policy, discussed below, which excludes from coverage
        losses related to the construction of residential structures.
                                               6
Case 1:19-cv-02174-DDD-KMT Document 42 Filed 07/10/20 USDC Colorado Page 7 of 11




                “your work” or “your product” involving the development,
                construction, conversion and/or demolition of:

                1. “mixed-use” structures;

                2. condominiums;

                3. town homes; or

                4. any other type of residential structure including “multi-
                ple unit” residential structures:

                whether by any insured, an entity to which any insured
                owes an indemnity obligation, or any other entity.

        Doc. 28-1 at WHICH_0042; Doc. 28-2 at WHICH_0107. The 2011-12 Pol-
        icy and 2012-13 Policy define “your work” to mean “work or operations
        performed by or on your behalf; and materials, parts or equipment fur-
        nished in connection with such work or operations.” Doc. 28-1 at
        WHICH_0030; Doc. 28-2 at WHICH_0092.

           A retaining wall is not itself a “residential structure.” But the Habi-
        tational New Construction exclusion applies to activities “relating to or
        in any way connected with” the construction of residential structures.
        This scope is broad and by its terms includes construction related to the
        residential structure. See Gergel v. High View Homes, LLC, 996 P.2d
        233, 236 (Colo. App. 1999) (“The inclusion of the phrase ‘relating to’ in
        the warranty indicates that the scope of the arbitration provision
        is broad and inclusive, rather than narrow and exclusive.”). The retain-
        ing wall, unquestionably, was constructed as part of the development of
        the Willow Creek residential community and thus fits within this exclu-
        sion.

           Second, the 2011-12 and 2012-13 policies excluded damages arising
        from faulty workmanship: “This insurance does not apply to ‘property
        damage’ to [t]hat particular part of any property that must be restored,


                                             7
Case 1:19-cv-02174-DDD-KMT Document 42 Filed 07/10/20 USDC Colorado Page 8 of 11




        repaired or replaced because ‘your work’ was incorrectly performed on
        it.” Doc. 28-1 at WHIC_0019, ¶ 2.j.(6); Doc. 28-2 at WHIC_0081, ¶ 2.j.(6).
        The allegations in Willow Creek’s complaint that it had suffered dam-
        ages due to HT’s construction of the retaining walls falls within this ex-
        clusion. See Doc. 28-5 at ¶ 10. In McGowan v. State Farm Fire & Cas.
        Co., 100 P.3d 521, 525 (Colo. App. 2004), the Colorado court held that a
        faulty-workmanship provision like the one at issue here did not require
        an insurer to defend its insured in a suit for damages to repair mistakes
        made in construction of the insured’s home. Like the underlying-plain-
        tiff in McGowan, Willow Creek seeks “money damages for the cost of
        repairing all property damage and construction defects.” Doc. 28-5 at 4.

            Together, these exclusions3 evince the parties’ clear intent to exclude
        from coverage any loss caused by construction, or construction-related
        activities, HT performed on the properties. There is no plausible reading
        of the underlying complaint that would trigger coverage. One would
        have to do violence to its unambiguous allegations—which all funda-
        mentally concern HT’s allegedly negligent construction—to rule other-
        wise. So Western had no duty to defend HT in Willow Creek’s suit. Judg-
        ment is thus proper in Western’s favor on HT’s claim for declaratory
        relief.

            HT argues that Colo. Rev. Stat. § 13-20-808 requires a broad con-
        struction of the Policies in favor of HT because HT is a “construction
        professional” within the meaning of that Section. E.g., Doc. 30 at 6–7.
        But HT is wrong that Section 13-20-808 applies here.




        3  Western cites additional exclusions that it argues apply, but because
        the two aforementioned exclusions are dispositive of the issue, the court
        needn’t consider the alternative exclusions cited by Western.
                                             8
Case 1:19-cv-02174-DDD-KMT Document 42 Filed 07/10/20 USDC Colorado Page 9 of 11




            Section 13-20-808 was enacted in response to General Security In-
        demnity Company of Arizona v. Mountain States Mutual Casualty Com-
        pany, 205 P.3d 529 (Colo. App. 2009), which gave a narrow interpreta-
        tion to the term “accident” in an insurance policy issued to a construction
        professional. Id. at 533–36; see also Colo. Rev. Stat. § 13-20-808 (“The
        decision of the Colorado court of appeals in General Security Indemnity
        Company of Arizona . . . does not properly consider a construction pro-
        fessional’s reasonable expectation that an insurer would defend the con-
        struction professional against an action or notice of claim contemplated
        by this [statute].”). As a result, Section 13-20-808 requires courts to in-
        terpret “insurance policies issued to construction professionals” in cases
        involving “coverage for damages arising out of construction defects”
        “broadly for the insured.” Id. § 13-20-808(1)(a)(I), (1)(a)(III), (b)(I). Alt-
        hough Section 13-20-808 doesn’t define “construction professional[],” it
        defines “insurance policy” as “a contract of insurance that covers occur-
        rences of damage or injury during the policy period and insures a con-
        struction   professional    for   liability   arising   from construction-re-
        lated work.” Id. §13-20-808(1)(d).

            Section 13-20-808 doesn’t apply here. Most significantly, none of the
        Policies were a “liability insurance policy” within the meaning of the
        statute, because they didn’t “cover[] occurrences of damage … for con-
        struction-related work.” Id. As explained, the Policies expressly ex-
        cluded from coverage any damages resulting from construction, or con-
        struction-related activities, of residential structures. And the 2012-13
        Policy expressly excluded “any and all construction activities” from cov-
        erage. So even assuming HT was a “construction professional,” Section
        13-20-808 does not apply because the Policies aren’t the kind of liability
        insurance policies it applies to.4 Section 13-20-808 doesn’t change the

        4   Even if the Policies here were governed by this Section, it is unlikely
                                              9
Case 1:19-cv-02174-DDD-KMT Document 42 Filed 07/10/20 USDC Colorado Page 10 of 11




         conclusion that the 2011-12 Policy and the 2012-13 Policy did not re-
         quire Western to defend HT in the underlying suit.

                   C. The Claims for Breach of Contract and Bad Faith

            HT does not dispute that, if it had no right to coverage under the
         Policies, then its claims for breach of contract and insurance bad faith
         necessarily fail. Doc. 30 at 18–20. Since that is the case, judgment is
         proper on these claims.

         II.The Motion to Certify

            HT moves for an order certifying to the Supreme Court of Colorado
         the question whether Western owed HT a duty to defend under the Pol-
         icies “in light of the public policy and guidelines for interpretation of
         insurance policies issued” in Section 13-20-808. Doc. 34 at 4. HT argues
         this is a question of first impression in Colorado and thus should be cer-
         tified to the Supreme Court of Colorado. Doc. 40 at 2. But as explained,
         Section 13-20-808 doesn’t apply to the Policies because they weren’t is-
         sued for “occurrences of damage or injury . . . arising from construction-
         related work.” Id. §13-20-808(1)(d). Certification is unnecessary.




         it would change the outcome. Section 13-20-808 says that, in Colorado,
         “insurance coverage” issued to construction professionals should be con-
         strued “broadly for the insured.” Colo. Rev. Stat. § 13-20-808(1)(a)(III).
         But even under a “broad” construction of the Policies, the retaining wall
         was connected with the construction of a residential structure.


                                            10
Case 1:19-cv-02174-DDD-KMT Document 42 Filed 07/10/20 USDC Colorado Page 11 of 11




                                       CONCLUSION
            For the foregoing reasons, HT’s motion for summary judgment, Doc.
         26, and motion for an order certifying a question to the Supreme Court
         of Colorado, Doc. 34) are DENIED, and Western’s motion for summary
         judgment, Doc. 27, is GRANTED. The Clerk shall enter judgment for
         Western and close the case.

         DATED: July 10, 2020.                  BY THE COURT:



                                                _______________________
                                                Daniel D. Domenico
                                                United States District Judge




                                           11
